Citation Nr: 1431561	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  08-19 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include the appellant's basic eligibility for VA death benefits.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1972 and from November 1972 to August 1974.  He died in January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for the cause of the Veteran's death.

In April 2011, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and, as set forth in a designated Veterans Health Administration (VHA) Directive.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2013).  See, e.g., Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA medical opinion was rendered in May 2011.

In a November 2011 Board decision, the claim was remanded for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a February 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The evidence of record does not show that the appellant is the Veteran's surviving spouse or a fiduciary for a surviving spouse, child, or parent of the Veteran.






CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse or a fiduciary for a surviving spouse, child, or parent of the Veteran for purposes of consideration for VA death benefits are not met. 38 U.S.C.A. §§ 101, 103, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54, 3.102 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

 VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA should notify the claimant of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a January 2012 letter, the RO notified the appellant of the evidence needed to establish surviving spouse or fiduciary status.  This document served to provide notice of the information and evidence needed to substantiate the claim.  VA's letter notified the appellant of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Moreover, there is no timing problem as to the notice since, as indicated above, the appellant's claim was readjudicated in the February 2014 SSOC following the issuance of the January 2012 letter.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

There is no indication that any additional action is needed to comply with the duty to assist the appellant.  To the extent that there was any deficiency with respect to the letter, the Board's remand informed her of the criteria at issue.  Accordingly, based on the various notices provided, a reasonable person would be expected to understand what was required to substantiate the claim. 

The United States Court of Appeals for Veterans Claims (Court) has held that, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to notify, nor the duty to assist, provisions of the VCAA are applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001), & Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  In this regard, there is no further assistance that would be reasonably likely to assist the appellant in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

In this matter, the appellant is seeking entitlement to Dependency and Indemnity Compensation (DIC) based upon service connection for the cause of the Veteran's death.  DIC is payable to a surviving spouse, child, or parent either because of a service-connected death occurring after December 31, 1956, or pursuant to the election of a surviving spouse, child, or parent, in the case of such a death occurring before January 1, 1957.  38 C.F.R. § 3.5 (2013).

Consequently, "surviving spouse" status is a threshold requirement for DIC benefits.  For a person to establish recognition as a surviving spouse of a Veteran, there must be evidence of a valid marriage to the Veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The validity of a marriage is determined based upon the law of the jurisdiction where the parties resided at the time of marriage or when the rights to benefits accrued. 38 C.F.R. § 3.1(j) (2013).  There are various methods in which a valid marriage may be established for VA benefit purposes.  See 38 C.F.R. § 3.205 (2013). 

Therefore, the threshold question to be answered in this case is whether the appellant has the appropriate status to file a claim for entitlement to service connection for the cause of the Veteran's death.

The Veteran died in January 2007.  His death certificate indicates that his marital status as 'divorced'.  A review of the evidence reveals that the Veteran was divorced in December 2004 from Ms. B.J.C., who is not the appellant in this matter.  

The appellant filed a claim for burial benefits (VA Form 21-530) in February 2006, at which time she identified herself as his "friend."  Notably, in a subsequent VA Form 21-530 received in February 2007, she wrote "n/a" in the box asking for her relationship to the Veteran.

In an October 15, 2007 letter, the RO advised the appellant that VA granted her claim for nonservice-connected burial benefits and denied her claim for service-connected burial benefits because the Veteran's death was not related to military service.  On that letter was a handwritten notation dated October 1, 2007, which indicated that there were "no potential dependents eligible for additional benefits" and "no [VA] 21-534 sent (no spouse/child)."

Of note, in her November 2007 notice of disagreement (NOD) and in a November 2008 written statement, the appellant appears to indicate that she represents the Veteran's estate.

As indicated above, the Board remanded this matter in November 2011 in order for the RO to adjudicate the appellant's status as claimant.  Prior to making such a determination, the RO sent the appellant a January 2012 letter, which requested that she specify whether she was seeking DIC benefits as a surviving spouse or as a fiduciary of the surviving spouse, a child, or a parent of the Veteran.  In a February 2012 letter, the appellant responded by indicating that she is not asserting entitlement to DIC as the Veteran's surviving spouse; rather, she reiterated her contention that she is acting on behalf of the Veteran's estate.

The United States Court of Appeals for Veterans Claims (Court) has held that "when dealing with a question of status...the person seeking to establish that status must prove it by a preponderance of the evidence and that, therefore, the benefit of the doubt doctrine is not applicable to that determination."  Rogers v. Derwinski, 2 Vet. App. 419, 422 (1992)); Aguilar v. Derwinski, 2 Vet. App. 21 (1991).
Crucially, review of the record does not suggest, nor does the appellant so contend, that she has the appropriate status as claimant to receive DIC benefits.  Thus, the evidence of record demonstrates that the appellant is not statutorily eligible to receive DIC benefits in her own right as she does not meet the requirements of "surviving spouse" as defined in 38 U.S.C.A. §§ 101, 103 and 38 C.F.R. §§ 3.50, 3.55.  Moreover, she is not a fiduciary for a surviving spouse, child, or parent of the Veteran.  In short, she is simply not an eligible claimant for purposes of entitlement to DIC benefits.

Where, as here, the law and not the evidence is dispositive, the appeal must be denied for failure to state a claim upon which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The benefit of the doubt doctrine is inapplicable because the issue involves the appellant's status as a claimant.  See, e.g., Rogers v. Derwinski, 2 Vet. App. 419, 422 (1992).  The appellant's claim is therefore denied.

Finally, the appellant applied for burial benefits based on the Veteran's death being  the result of a service-connected disability.  See 38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600 (2013).  However, the appellant has no standing to file a claim of service connection for the cause of the veteran's death.  Moreover, the Veteran did not die in service or due to a service-connected disability.  He was service-connected for post-traumatic stress disorder, rated at 100 percent at the time of his death.  The certificate of death listed cirrhosis of the liver as the cause of death, with no other contributing factors.  It is not claimed or shown by the record that cirrhosis had its clinical onset in service or is otherwise related to active service.  A May 2011 medical opinion from a VA physician concluded that cirrhosis was very likely caused by alcohol abuse and that post-traumatic stress disorder was not implicated as a cause of cirrhosis or as a cause or exacerbation of alcohol abuse.  In essence, the Veteran's death was not the result of a service-connected disability and burial benefits are not warranted on this basis.  


ORDER

Entitlement to recognition of the appellant as the surviving spouse or fiduciary for a surviving spouse, child, or parent of the Veteran for purposes of establishing eligibility for VA death benefits is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


